Citation Nr: 1209637	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1978 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that a remand is warranted for due process considerations.  The Veteran's appeal was previously before the Board in October 2010 at which time it was remanded for additional development.  The copy of the Remand sent to the Veteran was returned by the U.S. Postal Service as undeliverable.  Thus, the Board reissued the October 2010 Remand in December 2010 and, in doing so, sent it to a different address that it had found on VA's SHARE database.  The copy sent to the Veteran in December 2010 was not returned to the Board.  [The Board notes that VACOLS, its appeals database, has been updated to show this subsequent address as the Veteran's current address of record.]  

The AMC processed the Board's Remand instructions including scheduling the Veteran for VA examination as requested.  The Board notes that the VA examination requests contain the Veteran's address that is his current address of record.  

However, when the AMC issued a Supplemental Statement of the Case (SSOC) in October 2011 after readjudicating the Veteran's claim, the AMC mailed the document to the old address that the record showed was not valid.  Thus, the SSOC was returned to the AMC in November 2011 by the U.S. Postal Service as undeliverable.  Significantly, however, the AMC failed to reissue the SSOC to the Veteran at his current address of record.  

Consequently, the Board finds that the Veteran has not received notice of the final adjudication of his claim by the AMC.  A remand is therefore necessary for the AMC to reissue the October 2011 SSOC to the Veteran at his current address of record, as is listed in VACOLS.

Accordingly, the case is REMANDED for the following action:

Mail the October 2011 SSOC to the Veteran at his current address of record, as is listed in VACOLS.  After waiting the appropriate time, the Veteran's claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

